ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 12:
At line 1:  “operations”, has been deleted and replaced with - - operation- -;

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 and 13 are indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion,”  as recited in claims 1 and 13 as well as the limitation: “to allow an entirety of the jig unit as a whole to ascend in a direction towards the non- coating portion so that the jig supports the bottom surface of the non-coating portion”,  and “to allow the entirety of the jig unit as a whole to descend in a direction away from the non- coating portion so that the jig is separated from the electrode sheet,”   as recited in claim 10.
The closest prior art reference (Lim et al., KR-2015-0111551-A) does not disclose the claimed combination of structures/features pertaining to the use of an elevation unit to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/12/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761